TYSON, J. —
The defendant was indicted for the larceny of an ox. I-Ie interposed a special plea of former conviction. As exhibits to that plea he attached copies of the affidavit, warrant of arrest and judgment of conviction. Issue was taken upon this plea without questioning its sufficiency, and the court at the request of the State gave the general affirmative charge in its behalf and refused a like charge to the defendant. The facts *109upon which the issue ivas tried, were agreed upon. In this agreed statement of facts, we do not find the. fact admitted that the defendant was convicted as alleged in the plea, nor do we find that the certified copy of the judgment of conviction was introduced in evidence in support of it. It is true the certified copy is made an exhibit to the plea and a part of it, but in order to get the benefit of it as proof of the fact of conviction, it should have been introduced, in evidence. The record failing to show that this ivas done or that the prosecuting attorney admitted the fact of conviction, one of the essential facts of the plea is not shown to have been proven.
It is insisted by the State that the rulings of the trial court upon those charges cannot he reviewed in the absence of an assignment of error because no exceptions were reserved thereto. It is true this insistence is sup-» ported by the cases of Smith v. The State, 130 Ala. 95; and Williams v. The State, Ib. 107, which were decided since the .adoption of the Code of 1896. But it is evident that the court in those cases overlooked section 4312 and section 4333 of the Criminal Code and followed the old decisions on this question which were based on the act of 1894-5 (page 126-7). On this point they must be overruled.
There being no error in the record the judgment must be affirmed.